


110 HR 1323 IH: To authorize a major medical facility project for the

U.S. House of Representatives
2007-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1323
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2007
			Mr. Salazar (for
			 himself and Mr. Perlmutter) introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To authorize a major medical facility project for the
		  Department of Veterans Affairs at Denver, Colorado.
	
	
		1.Authorization of major
			 medical facility project, Denver, ColoradoThe Secretary of Veterans Affairs may carry
			 out a major medical facility project for a replacement facility for the
			 Department of Veterans Affairs Medical Center, Denver, Colorado, in an amount
			 not to exceed $523,000,000.
		2.Authority for use
			 of existing fundsThe
			 Secretary of Veterans Affairs may obligate and expend any unobligated amount in
			 the Construction, Major Projects account of the Department of
			 Veterans Affairs to purchase a site for, and for the construction of, the
			 Department of Veterans Affairs replacement facility authorized in section
			 1.
		
